DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites for a “third”, “fourth”, and “fifth” heating member and along with a “third”, “fourth”, and “fifth” controller, respectively, but there is no proper context for such “third”, “fourth” and “fifth” recitation in absence of the first and second recitation. It is unclear if there are first and second members/controllers assumed in ascertaining the scope of the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pease et al (US 2013/0270250).
	Pease shows the apparatus claimed including a housing shown by a chamber (173), a heating plate shown by a substrate assembly to support a substrate wherein the heating plate has a plurality of heating members therein (101; Figure 1), a temperature control unit (500) to control the plurality of heating members to heat the substrate, and the temperature control unit controls the plurality of heating members using a plurality of control signals with different control periods/durations as illustrated in Figure 5. Also, see para 0023-0030.
	With respect to claim 11, Pease shows the apparatus performing a heating or baking process of the substrate. It is noted that the claim reciting a process renders claim 11 as a product by process wherein the determination of the patentability is based on the product itself and not by the process. MPEP 2113. It is also noted that the claimed process is related as a manner of operating the device that does not limit the apparatus claim. MPEP 2114.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pease et al (US 2013/0270250).
Pease shows the apparatus claimed including the heating plate having a central region and an edge region surrounding the central region (see Figure 2) wherein a first heating member is in the central region and a second heating member in the edge region wherein each of the heating members are respective provided with its first controller (250) and a second controller (250), which are conducted by a multiplexer (1000/200) providing respective control to each of the heating members as shown in Figure 4. But, Pease does not explicitly show that the second controller having the control period from a control period of the first controller.  
Pease, however, shows that a control period (e.g., Ti2) for one heating member can be different from a control period (e.g., Ti1) of another heating member as shown in Figure 5 so that the heating plate can generate a desired temperature profile (para 0020-0023). 
Thus, it would have been obvious to one of ordinary skill in the art to adapt Pease with the second controller having a control period that is different from a control period of the first controller, including the first controller having a shorter control period than the control period of the second controller, or have any other suitable control periods in order to generate a temperature profile along the heating pate to predictably and effectively process and heat the substrate and reduce temperature fluctuations as desired by the user. 
	With respect to claims 3, 6, 13 and 14, Pease shows the control period (Ti) for each of the heater members can be varied wherein the control period for the first controller can be shorter than the control period of the second controller. Also, see para 0030.
	With respect to claims 4 and 15, Pease further shows the temperature control unit further including a temperature measurement member/sensor for each of the heating member zone. Also see para 0022.
	With respect to claim 5, Pease further shows the temperature control unit including a power supply (inherently present) provided to supply power to the heating members via power lines (201/202) with a switching member (shown in Figure 4) in the multiplexer (1000/2000) to control connection between the power supply and the first and second controller (250), based on the temperatures measured by the temperature measurement member. Also, see para 0003 and 0022.
 	With respect to claims 7 and 8, Pease further teaches that the control period or a time duration can be calculated based on the temperature difference between the temperature obtained and a setpoint point temperature, and it would have been obvious to change the control periods of the first and the second controller to be shorter or longer in a dynamic section in which the temperature are changed and measured by the temperature measurement member/sensor if the temperature changes exceed or below a preset range or difference in order to maintain the setpoint temperature and thus the desired temperature profile of the heating plate. 
Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pease et al (US 2013/0270250) in view of Schmidt et al (US 2018/0088066).
Pease shows the apparatus claimed including a central region and an edge region surrounding the central region (Figure 2) which are shown by its respective heating members including a third heating member in the central region and a fifth heating member in the edge region with its respective controllers (250) which are conducted by a multiplexer (1000/200) providing respective control to each of the heating members as shown in Figure 4 wherein the control periods of the heating members can be different or varied as illustrated in Figure 5. But, Pease does not show a middle region between the central region and the edge region with the middle region having a fourth heating member. 
Schmidt shows it is known to provide a heating plate for heating substrate wherein the heating plate is provided with a central region, an middle region, and an edge region wherein each regions include its respective heating members as illustrated in Figure 1C.
In view of Schmidt, it would have been obvious to one of ordinary skill in the art to adapt Pease with a middle region in addition to the central and an edge region to further divide the heating regions of the heating plate so that the heating plate can be more finely divided and controlled to generate more accurate temperature profile as each of the heating members having different control periods as shown in Pease.
With respect to claim 10, it would have been obvious to provide the control period for the third controller to be shorter than the control period of the fourth controller, and the control period of the fourth controller shorter than the control period of the fifth controller as Pease shows that the control period (Ti) for each of the heater members can be varied to maintain and control the desired temperature profile as the temperature changes are known to occur in the heating plate and reduce temperature fluctuations. Also, see para 0030.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761